Title: Benjamin Franklin and John Adams to John Paul Jones, 10 February 1779
From: Franklin, Benjamin
To: Adams, John,Jones, John Paul


     
      Sir
      Passy, Feb. 10th. 1779
     
     As your Separation from the Ranger, and the Appointment of Lieutenant Simpson to the Command of her, will be liable to Misinterpretations and Misrepresentations by Persons who are unacquainted with the real Causes of those Facts.
     We hereby certify, that your leaving the Ranger was by our Consent, at the express Request of his Excellency Monsieur De Sartine, who informed Us that he had occasion to employ you in some public Service. That Lieut. Simpson, was appointed to the Command of the Ranger with your Consent, after having consented to release him from an Arrest, under which you had put him.
     
     That your leaving the Ranger in our Opinion ought not and cannot be any Injury to your Rank or Character, in the Service of the United States; and that your Commission in their Navy continues in full Force.
     We have the honor to be Sir, Your most obedient humble Servants
     
      B Franklin
      John Adams
     
    